      Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 1 of 28 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 MILTON WILLIAMS,                                         )
                                                          )
                        Plaintiff,                        )
                                                          )
                                                          )
 v.                                                       ) Civil Action No.: 3:21cv260
                                                          )
                                                          )
 TMS INTERNATIONAL, LLC, PATRICE ANN                      )
 HLAVATY and PETER WEKENMANN,                             )
                                                          )
                        Defendants.


                                     ORIGINAL COMPLAINT

         COMES NOW Plaintiff Milton Williams, by counsel, and states the following as his

Original Complaint against Defendant TMS International, LLC, Patrice Ann Hlavaty and Peter

Wekenmann:

                                     NATURE OF THE ACTION

         1.    This is an employment discrimination and retaliation action, brought pursuant to 42

U.S.C. § 1981 under federal question jurisdiction, as well as Virginia common law prohibiting

discharge in violation of public policy and Virginia Code §§ 40.1-51.2:1, 2:2 within this Court’s

supplemental jurisdiction.

         2.    Plaintiff Milton Williams (“Williams” or “Plaintiff”) alleges that Defendant TMS

International, LLC terminated his employment on a selective, and racially discriminatory basis,

and in retaliation for reporting unsafe working conditions protected under Virginia statute and in

further violation of recognized Virginia public policy.
    Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 2 of 28 PageID# 2




        3.       Plaintiff seeks monetary, declaratory, injunctive and equitable relief, including

compensatory and punitive damages, and an award of costs, expenses, and attorneys’ fees.

                                  JURISDICTION AND VENUE

        4.       This action is brought pursuant to 42 U.S.C. § 1981, Virginia Code §§ 40.1-51.2:1,

2:2 and Virginia common law.

        5.       Jurisdiction is founded upon 28 U.S.C. § 1331 and 1367. Venue is conferred upon

this Court pursuant to 28 U.S.C. § 1391(b) in that the claims arose in Petersburg, Virginia, within

this judicial district.

        6.       Plaintiff has exhausted his state statutory claims by a filing a complaint with the

Virginia Department of Labor and Industry (VOLI) and its Occupational Safety and Health

Administration (VOSHA), which issued a right to sue letter to plaintiff to file this action against

TMS International, LLC in accordance with Va, Code § 40.1-51.2:2(B). No administrative filings

are required as a prerequisite to suit under 42 U.S.C. § 1981 or the Virginia common law claims

asserted.

                                             PARTIES

        7.       Plaintiff is an African American male and was employed by TMS International,

LLC from October 2, 2018 until his April 19, 2019 termination. During his employment he

operated a frontend loader at Defendant’s Petersburg, Virginia location.

        8.       TMS International, LLC, (formerly known as Tube City IMS, LLC) (“TMS”)

employed Plaintiff until the challenged termination. It is a provider of on-site, industrial steel mill

services for steelmakers in 17 countries, and 90 sites, worldwide. During all times pertinent hereto,

it operated locally at 25805 Hoffheimer Way, Petersburg, Virginia 23803. TMS’s corporate office

is located at Southside Works, Building One, Third Floor, 28 East Carson Street, Pittsburgh, PA




                                                  2
   Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 3 of 28 PageID# 3




15203. TMS International, LLC may be served at its registered agent for service: United Agent

Group, Inc., 425 W. Washington Street, Suite 4, Suffolk, VA 23434-5320.

       9.      Patrice Ann (Trisha) Hlavaty (“Hlavaty”) was the General Manager for the TMS

Petersburg, Virginia facility during all times pertinent hereto and made, or participated in, the

employment decisions at issue. Defendant Hlavaty is sued individually under 42 U.S.C. § 1981

and the common law wrongful discharge claims. She may be served at her home: 13 Golden Sq.

5, Sayreville, NJ 08872-2306.

       10.     Peter Wekenmann (“Wekenmann”) was the site manager for the TMS Petersburg,

Virginia facility during all times pertinent hereto and made, or participated in, the employment

decisions at issue. Defendant Wekenmann is sued individually under 42 U.S.C. § 1981 and the

common law wrongful discharge claims. He may be served at his place of business: Heritage

Interactive Services, Berkeley Business Park, 5550 Winchester Avenue, Martinsburg, West

Virginia 25405.

                                  FACTUAL ALLEGATIONS

Background of Site Operations

       11.     On information and belief, Gerdau Ameristeel, Inc. (now doing business as Gerdau)

has owned the site at which Plaintiff was employed since 2007 and contracts out certain of its

operations, including to Plaintiff’s employer, TMS International, LLC.

       12.     In its 2019 fiscal year end Form 20-F reporting, Gerdau reports the manufacture of

steel merchant bars and beams, using EAF mini-mill and rolling mill processes at its Petersburg

facility. During all times pertinent to the Plaintiff’s claims, TMS operated the site as a contractor

to Gerdau, recycling scrap steel in the production of slag construction byproducts and steel beams.




                                                 3
   Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 4 of 28 PageID# 4




       13.     TMS claims to be the largest provider of industrial services to steel mills in North

America. See, e.g. TMS International Form 10-k (2011) (listing the Petersburg facility as one of

Gerdau Ameristeel, Inc.’s “North American Contract Rights Sites.”)

       14.     TMS employed Plaintiff from October 2, 2018 as a full-time employee until it

terminated his employment on April 19, 2019.

       15.     As part of its Petersburg location operations in 2018 and 2019, TMS recycled steel

and steel byproducts to steel slag aggregate in a process that recycles steel scrap melted in an

Electric Arc Furnace (EAF), followed by hot rolling and transport to external fabrication shops for

fabrication.

       16.     The metal recovery (recycling) process involves heating steel to 3,000 degrees

Fahrenheit in a furnace fueled by an electric arc that forms between the steel and electrical

conductors lowered from the ceiling. The resulting molten steel flows to a ladle refining furnace,

is poured into a “tundish” and channeled to a mold where it is reformed, cooled, metal is separated

from slag by cranes, shaped and cut and slag is further processes for residual metalics and slag for

aggregate products. The process yields 400,000 – 500,000 tons of steel annually at this facility.

       17.     Steel “slag” is a by-product of the process in which impurities are separated from

molten steel when melted by the onsite arc furnaces. Slag is composed of silicates and oxides that

solidify when cooled. Lances are lowered into the furnace to inject oxygen under pressure, which

combines with and removes impurities in gaseous form, such as carbon monoxide, silicon,

crystalline silica (as quartz), manganese, magnesium oxide, phosphorus and oxides, which

combine with lime and dolime to form steel slag.




                                                 4
   Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 5 of 28 PageID# 5




       18.     These duties are performed by workers who load steel slag and include front end

loader/operators (“Slag Plant Operators”), lancers (“Lance Operators”), maintenance staff and

mechanics.

       19.     As a “Slag Plant Operator,” Plaintiff performed work operating a front-end loader

mixing hot slag and moving the material to cool off with water and moved slag into a ‘hoop’

process and to dump trucks. He also maintained conveyor belt pulleys, grease plant shoots and

assisted the lancers in working with the slag.

       20.     TMS recycles scrap steel worldwide using this process and is well aware of the

danger of the airborne byproducts of the production process at the site of Plaintiff’s employment.

In its 2011 Form 10-k, Defendant TMS wrote:

       We are heavily regulated and closely monitored by environmental agencies because of the
       high level of environmental risk associated with our operations and those of our customers
       and competitors in the steel industry… We conduct regular worker safety compliance
       audits… All employees at a site are required to pass our medical surveillance program prior
       to performing work… Site construction incorporates all government required industrial
       hygiene and environmental safeguards. TMS International Form 10-k (2011), id.

       21.     Notwithstanding the official position in federal filings suggesting proactive

compliance with environmental hazards, onsite at the Petersburg facility, site management was

aware of repeated health and safety hazards, including ongoing OSHA (Occupational Safety and

Health Administration) violations. TMS Petersburg management regularly threatened employees

with termination if they contacted OSHA regarding safety concerns.

       22.     Plaintiff worked ten-hour shifts, and often worked 50 or more hours per week. As

such, his exposures to the dust created in the manufacturing process was regular and pervasive.

                     Selective Racial Practices by TMS and Wekenmann

       23.     Defendant TMS, under Defendants Hlavaty’s and Wekenmann’s oversight, applied

TMS personnel policy in a racially discriminatory fashion.



                                                 5
   Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 6 of 28 PageID# 6




       24.     Most of the employees assigned to the slag operations, with the known exposures

to metal particulates, were African American.

    Petersburg Facility Workers’ Exposure to Dangerous Airborne Particles and Gases
                          Protected by State and Federal Law

       25.     The manufacturing process at Plaintiff’s workplace releases metals and other

regulated toxins into the air, which required regular monitoring by Defendant TMS. In the course

of this work, Plaintiff and other workers were regularly exposed to dangerous fumes and airborne

metals including chromium, copper, iron oxide, lead, manganese, cristobalite quartz, lime, silicas

and similar processing byproducts.

       26.     Under Federal OSHA standards, adopted by Virginia VOSHA statutes and

regulations assuring the right to a safe workplace free of known hazards, TMS was required to (1)

identify the risks; (2) notify and train workers of the risks, methods to prevent harm and applicable

OSHA standards and (2) implement protective measures to eliminate or reduce the risks to protect

workers (including implementing processes to trap harmful fumes and/or ventilation systems to

clean the air breathed.) Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651, et al. See,

generally, OSHA’s “Workers Rights” publication which may be found at www.osha.gov.

       27.     As part of these requirements, federal and state requirements for several of the

above airborne metals and regulated toxins dictate that Defendant regularly test workers’ worksite

exposures. See, e.g. 29 CFR 1910.134(d)(1)(iii) (requiring that the employer identify and evaluate

the respiratory hazard(s) in the workplace).

       28.     Defendants were aware of the dangerous fumes and airborne metal particulates

created in the manufacturing process at its Petersburg operations but failed to identify the risks,

conduct and provide workers the results of medical testing or otherwise adequately maintain




                                                 6
     Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 7 of 28 PageID# 7




protective equipment to protect its workers from these exposures, including, without limitation the

frontend loaders operated by Plaintiff.

              The Regulatory Structure Applicable to the Petersburg Facility’s
                          Health, Safety and Welfare Protections

        29.    For many years, OSHA has implemented Hazard Communications Standards at 29

CFR 1910.1200 regarding hazardous chemicals and the provision of Material Safety Data Sheets

(MSDSs) to employees for such materials. These “right to know” rules were enhanced by OSHA

in a final rule enacted in 2012.

Health Hazards Communications Standards

        30.    Under OSHA standards, a health hazard requiring notification to workers includes

chemicals that are carcinogens, toxic or highly toxic agents, reproductive toxins, irritants,

corrosives, and sensitizers, among others.          Although Defendants were required to advise

employees of such risks, Defendants flouted its obligations under the OSHA Hazard

Communications Standards.

        31.    OSHA publishes the harm that breathing airborne heavy metals, such as present at

Defendant’s Petersburg, Virginia worksite, which can be hazardous to health, including damage

to   lungs,   nervous   system and        organs,   including   kidneys and   liver.    See,   e.g.

https://www.osha.gov/toxic-metals:

        Toxic metals, including “heavy metals,” are individual metals and metal compounds that
        negatively affect people’s health… In very small amounts, many of these metals are
        necessary to support life. However, in larger amounts, they become toxic. They may
        build up in biological systems and become a significant health hazard…




                                                    7
    Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 8 of 28 PageID# 8




see also 29 CFR 1926.55 “Gases, Vapors, Fumes, Dusts and Mists”: Employers must limit an

employee’s exposure to any substance listed in Table 1 or 2.1

        32.    Defendants were aware that Plaintiff and his coworkers were regularly exposed to

airborne chromium, copper, iron oxide, lead, manganese, and silica particles (deemed toxic or

hazardous and regulated by 29 CFR 1910), and that these particles were present in the

manufacturing process at the Petersburg site, but failed to advise workers of these hazards, contrary

to OSHA requirements or test and advise workers of their exposures.

Employee Rights to Report and Protect Themselves

        33.    The protections listed by OSHA guarantee employees the right to report workplace

hazards without risk of reprisal, the right to work on safe machines, the right to work free of toxic

chemicals (including, as defined by OSHA, airborne metallic particles and fumes), and the right

to get copies of tests taken by the employer to identify workplace hazards. OSHA’s website states

this in simple, straightforward terms:

                                         Know Your Rights
    Federal law entitles you to a safe workplace. Your employer must keep your workplace free of
    known health and safety hazards. You have the right to speak up about hazards without fear
    of retaliation. You also have the right to:

       Receive workplace safety and health training in a language you understand
       Work on machines that are safe
       Receive required safety equipment, such as gloves or a harness and lifeline for falls
       Be protected from toxic chemicals
       Request an OSHA inspection, and speak to the inspector
       Report an injury or illness, and get copies of your medical records
       Review records of work-related injuries and illnesses
       See results of tests taken to find workplace hazards

(emphasis in original)


1
 These tables include dust and mist containing chromium compounds, copper, iron oxide and
manganese compounds, the airborne metals to which Plaintiff was exposed.


                                                 8
   Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 9 of 28 PageID# 9




The National Emphasis Program Specific to Metals Industries Involved in Refining

       34.     In 2014, OSHA initiated a revised National Emphasis Program (NEP) to identify

and reduce or eliminate worker exposures in facilities in the Primary Metal Industries, such as iron

foundries and including steel fabrication such as conducted by TMS at the Petersburg site:

       OSHA inspection history indicates that individuals employed in the Primary Metal
       Industries are exposed to serious safety and health hazards on a daily basis. Previous
       inspections of primary metal establishments have resulted in citations for overexposures
       to a wide variety of health hazards including chemical exposures as well as physical
       stressors such as noise and heat…

       The Primary Metal Industries are a group of establishments engaged in the smelting and
       refining of both ferrous and nonferrous metals. These metals are refined from ore, pig and
       scrap, during rolling, drawing, casting and alloying metal operations. Some of the
       products they manufacture include nails, spikes, insulated wires and cables, steel piping,
       sheets and bars, copper and aluminum products, and coke…

Directive No. CPL 03-00-018, eff. October 20, 2014, amended CPL 02-02-079, Inspection
Procedures, and January 1, 2016, without impacting this directive’s enforcement policy.

       35.     Metals dusts and chemical exposures to chromium, copper dust, iron oxide, and

manganese dust each appear on the list of hazardous exposures in primary metal industries found

at Exhibit A to the Directive described in Paragraph 34.

       36.     At all times in question, Defendant TMS operated in a Primary Metal Industry, a

group of establishments identified by OSHA in Exhibit A to the Directive described in Paragraph

34 engaged in smelting and refining of ferrous and nonferrous metals refined from ore, pig and

scrap during rolling, drawing, casting and alloying metal operations. See also OSHA Guidance

for the Identification and Control of Safety and Health Hazards in Metal Scrap Recycling.

https://www.osha.gov/sites/default/files/publications/OSHA3348-metal-scrap-recycling.pdf

Personal Protective Equipment Standards for the Airborne Metals Present at Plaintiff’s Worksite

       37.     OSHA’s Personal Protective Equipment (PPE) Standards are found at 29 C.F.R.

1910 (Subpart 1), which establishes requirements for employers to evaluate the workplace and



                                                 9
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 10 of 28 PageID# 10




identify PPE needs based on actual workplace hazards (respiratory protection standards may be

found at 29 C.F.R. 1910.1000, 29 C.F.R. 1910.1026).

        38.     Each of these standards establishes specific workplace requirements for personal

monitoring, medical surveillance, engineering controls, respiratory protection, and training.

OSHA outlines the dangers present in operations such as conducted by Defendant TMS, including

exposures to hexavalent chromium, copper, chromium, iron oxide, and manganese.

      Defendant TMS Fails to Protect Workers as Required by Federal and State Law

        39.     Defendant TMS, and Defendants Hlavaty and Wekenmann as its Petersburg site

managers, failed in numerous aspects to provide a safe workplace, to monitor employees and their

work environment, to promptly and effectively take corrective actions, and to provide transparency

in doing so.

        40.     Not only did Defendants fail to proactively provide this information, as required,

they withheld the information about what was in the dust workers were breathing, despite repeated

requests by employees.

        41.     Defendants did not advise Plaintiff of the health risks associated with his work

environment in accordance with OSHA and VOSHA standards.

        42.     For over 4 months, Plaintiff worked with metal slag for 40 or more hours per week

(typically 50 or more) without being advised of the health risks. During this time, Plaintiff was

not fitted for a respirator.

        43.     When Plaintiff insisted on obtaining detailed information about the airborne dust in

his workplace - and statutorily guaranteed workplace safety protections - Defendants retaliated

against him. On information and belief, Defendants did this to suppress further opposition to

Defendants’ failures to meet OSHA standards and/or liability for the health effects of such




                                                 10
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 11 of 28 PageID# 11




violations - as well as to avoid risks that the non-conforming operations would be closed by OSHA

and/or VOSHA if the truth were known.

             Plaintiff’s Protected Opposition to Environmental Work Exposures

       44.     Plaintiff became concerned with the dust in his workplace, and particularly in the

frontend loader he operated. He repeatedly raised these safety issues with Defendants. He

questioned Defendants about the dust he breathed at work. Having concealed these risks in

violation of state and federal workplace safety standards, Defendants failed to act immediately to

remedy the exposures.

       45.     Plaintiff pointed out that the frontend loader he operated (#5761) was not equipped

with working respiratory protections and had actual holes in the cabin that permitted metal laden

dust to enter the cabin and which he was required to breathe to work. Prior to Plaintiff’s

complaints, no respiratory devices designed to eliminate the risks had been provided. Plaintiff had

not been provided information about the hazards or the results of any monitoring of levels.

       46.     As Plaintiff researched the airborne byproducts typical of the steel recycling

manufacturing process, he more vocally opposed the unsafe working conditions with his employer,

protected activity under both federal and state law.

       47.     Plaintiff repeatedly raised the issue with co-workers, with management and in

group meetings with Defendants’ supervision and other employees. Plaintiff spoke directly with

site manager Peter Wekenmann regarding holes in his frontend loader through which metal dust

entered his direct work environment all day long.

       48.     Defendant TMS had an independent responsibility to identify these risks without

the prompting of a concerned employee. It should have advised each employee of the risks and

provided Plaintiff and other TMS employees the required MSDS data sheets. Plaintiff was never




                                                11
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 12 of 28 PageID# 12




fitted for a respirator or advised of the hazardous contents of the slag and airborne metallic particles

generated by the processes used by TMS. Defendants failed to address the concerns and the

exposures continued.

       49.     Plaintiff continued to raise such complaints about the dust both the week of, and

day of, his discharge.

Air Samples Confirm Hazardous Exposures But Defendants Delay Worker Protections

       50.     On February 21, 2019, employee-specific noise and air sample testing was finally

conducted by a TMS contractor, Industrial Hygiene Specialty Services. As part of the testing,

Plaintiff was fitted for capturing samples of the air he breathed while working.

       51.     As part of the testing, Mr. Wekenmann guaranteed Plaintiff that the frontend

loaders would be sealed “at all costs.” It was not – at least not while Plaintiff worked for TMS.

       52.     The work conditions were not remedied. Holes in Plaintiff’s frontend loader

allowing dangerous metal dust were not repaired.

       53.     On March 6, 2019 Plaintiff was called into a meeting and told that his cab would

be fixed and that he needed to start wearing a respirator. Plaintiff asked why and what the test

results showed. He was denied this information. When he was never fitted for a respirator, he

purchased over the counter disposable surgical masks to wear while performing his job. These

were not sufficient to eliminate the risks, which had still not been identified.

       54.      Unbeknownst to Plaintiff, Defendant TMS had received the air sample results on

March 6, confirming Plaintiff’s exposure to airborne heavy metals.

       55.     Over a month later, the cab was still not repaired, and the metals and silica-laden

dust continued to infiltrate Plaintiff’s workspace.

       56.     Plaintiff continued to be very concerned about his exposures.




                                                  12
    Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 13 of 28 PageID# 13




           57.   On March 11, 2019 Plaintiff felt weak and ill. TMS took him to the Gerdau nurse

onsite, who checked his blood pressure. He was then sent home. The foreman, Mr. Blunt, told

Plaintiff that he would be receiving a complete physical.

           58.   Plaintiff went to his personal physician that day and was prescribed blood pressure

medication.

           59.   TMS provided Plaintiff no test results or medical incident report. To date, he has

still not received any such test results, contrary to OSHA and VOSHA requirements.

Plaintiff Reiterates His Concerns and References His Legal Rights to Testing Results

           60.   On March 15, 2019, April 1, 2019, April 10, 2019 and April 17, 2019, Plaintiff

continued to document complaints that the air conditioner on his frontend loader was not

functioning, permitting further exposures, and that the “cab seal” on his frontend loader needed

repair.2

           61.   Concerned about the exposures, Plaintiff also demanded access to the air sampling,

but Defendants refused to provide this to him for review. Plaintiff asked for his test results on four

separate occasions, twice from Defendant Wekenmann and twice from plant foreman John Blunt,

Jr. Each time, his requests were brushed aside, and he was not given the results.

           62.   In response to one inquiry of Mr. Blunt, he told Plaintiff, “player, you are not

getting any more money.” This stated concern linking to the test results to money seemed off to

Plaintiff and suggested to Plaintiff that TMS was aware of health concerns and were covering

something up. His research revealed that he had a legal right to obtain the test results.




2
 Plaintiff additionally filed several complaints that the brakes on unit #922 were not working
properly, separately a subject of OSHA and VOSHA safety standards.


                                                 13
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 14 of 28 PageID# 14




        63.     On March 25th, Plaintiff again asked to meet with the site manager, Wekenmann.

His foreman, Mr. Blunt, waited in the lunchroom while Plaintiff met with Mr. Wekenmann in his

office. Again, Plaintiff requested the testing results. Again, Mr. Wekenmann demurred. Plaintiff

told Mr. Wekenmann that the law required that he be provided a copy of the results. Mr.

Wekenmann responded that he could not locate it. Plaintiff observed a sheet that appeared to be

testing results on Mr. Wekenmann’ s desk (titled in bold Industrial Hygiene Survey Data) and

directed it to his attention.

        64.     Only then was he provided the February 21, 2019 air sampling test results, which

showed exposures to silica, chromium, copper, iron oxide, and manganese specific to Plaintiff’s

workspace and also listed seven other employees’ exposure levels. Before giving him the results,

Mr. Wekenmann blacked out the other employees’ names and exposures with a marker. On

information and belief, the coworkers were never provided these results.

        65.     In the “Sample Comments,” the report noted:

        “Due to the high dust loading on this (testing) filter, an aliquot of the sample was analyzed
        resulting in elevated method reporting limits (MRLs) for silica.”

        “Fine particles adhering to the inside walls of the cassettes were included as part of the
        metal’s analysis. The weight of these fine particles has not been included in the particulate
        results.”

        “If interferences are present in a silica sample, the sample is phosphoric acid digested
        (PAD) in an attempt to eliminate the interferences.”

        66.     In other words, even in the limited time of the testing, the amount of silica in the

eight employees’ air sampling was so great that it interfered with the normal sampling protocols.

        67.     Although Defendant TMS’s review (and records) confirm that Plaintiff’s

complaints were well founded, that front end loader’s cab metal exterior was fatigued and

permitted the dust to enter the cab, Defendant still failed to make immediate repairs to the frontend




                                                 14
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 15 of 28 PageID# 15




loaders Plaintiffs and his co-workers were required to operate and otherwise act to protect

employees.

   Plaintiffs is Removed From an Employee Safety Meeting After Raising His Concerns

       68.     In daily group “safety” meetings with co-workers, and in private with TMS

management, Plaintiff continued to raise concerns with Defendant’s supervision about the metal

dust in the cabs, malfunctioning cab air conditioners and the attendant increased dust exposures.

       69.     On April 17, 2019, Plaintiff again raised the issue of the leaking frontend loader

cabs, this time in a safety meeting with Jim Lewis, the TMS plant executive who oversaw the

safety meeting, and in the presence of co-workers. Plaintiff specifically referenced the hazardous

dust that he was breathing without the repairs.

       70.     He was immediately removed from the meeting by the foreman, Mr. Blunt, who

escorted him to see Defendant Wekenmann. On the way upstairs, Mr. Blunt told Plaintiff that he

was “breaking his coworkers’ morale.” Plaintiff asked how raising safety questions with the safety

man was breaking morale and reiterated that he had never been told of the hazardous materials in

his working environment.

       71.     Mr. Wekenmann questioned Plaintiff about his “interference with employee

morale” and advised him that his frontend loader would be repaired. Plaintiff returned to work.

                Plaintiff Contacts OSHA Regarding Unsafe Work Conditions

       72.     The following day, April 18, 2019, Plaintiff contacted OSHA by telephone on his

lunch break and requested a meeting regarding his safety concerns. He provided details about the

dust exposures, the metals in the air sample, and his workplace concerns.

       73.     He decided to request another meeting the following day to again raise these

concerns.




                                                  15
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 16 of 28 PageID# 16




       74.     On April 19, 2019, Plaintiff asked the foreman, Mr. Blunt, for a meeting with the

site management, Mr. Wekenmann and Ms. Hlavaty, to discuss his concerns. He informed

Defendant’s upper management, through Mr. Blunt, that he had reported his concerns to OSHA

the previous day. He told Mr. Blunt that he was going to work and to please call him when the

meeting with Mr. Wekenmann and Ms. Hlavaty could be arranged.

                    Plaintiff is Again Questioned and Removed from Work

       75.     Plaintiff was called from his work to the office. He was instructed to wait in Mr.

Lewis’ (the safety officer’s) office. After waiting several hours, Mr. Wekenmann appeared and

asked Plaintiff why he was so upset. Plaintiff responded that he was not upset. Plaintiff reminded

him that the meeting was about safety. Wekenmann continued to repeat the question about why

Plaintiff was upset. Each time Plaintiff responded that he was not upset.

       76.     Mr. Wekenmann stepped out briefly and came back, repeating the question why

Plaintiff was upset over and over. Plaintiff continued to answer that he was not upset. This

continued. Plaintiff finally responded that he was ready to work but wanted the cab sealed, as he

had been promised and that he was tired of sitting in a room answering the same question over and

over again.

       77.     Wekenmann called head of maintenance to ask if the cab was ready.                The

maintenance head told him, as far as he knew, it was, and Plaintiff said, “ok, since we’re not having

meeting I requested, I’m ready to get to work” and stood to return to work. Defendant Wekenmann

again began asking why he was upset and finally said that he could not allow Plaintiff to return to

work because he “looked upset.” Plaintiff continued to respond that he was not upset.

       78.     Wekenmann instructed Plaintiff to go home, that he would be paid for the rest of

the day and told that the meeting would not occur until Monday. Plaintiff responded that he




                                                 16
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 17 of 28 PageID# 17




worked for his money and didn’t want free money. Mr. Wekenmann instructed him to go home

and that they would meet when Ms. Hlavaty was available Monday.

       79.     However, on information and belief, Defendant Wekenmann had already conferred

with Defendant Hlavaty and determined to terminate Plaintiff’s employment that day, and without

a meeting on Monday.

       80.     Plaintiff returned to his workstation to leave his radio, advised his co-workers that

he was leaving, and went to the time clock area to clock out. As he was trying to clock out, Mr.

Lewis, the safety director, appeared and told Plaintiff to leave, treatment more consistent with a

terminated employee than with that for an employee given the afternoon off.

       81.     Mr. Lewis began to get aggressive. Plaintiff backed up and told him twice that he

was trying to clock out and call for a ride home. Plaintiff asked two coworkers blocking the time

clock to please move so he could clock out.

       82.     As he was calling for a ride home, Mr. Blunt then appeared and advised Plaintiff to

leave the premises.

       83.     When Plaintiff explained that he had called for a ride, Mr. Blunt began yelling,

threatening to call security if he did not leave the property immediately. Plaintiff objected to this

treatment and the confrontation Blunt was clearly attempting to create.

       84.     When it became clear that he would not be permitted to wait for his ride, Plaintiff

begged any of his coworkers to please help him get home and out of the situation. The lead lancer

offered him a ride home.

       85.     None of this action by TMS management, or at its instruction, was consistent with

any TMS policy. Plaintiff had not been disciplined or otherwise released from duty. He was

leaving for rest of the day (he thought) as asked to do by Defendant Wekenmann.




                                                 17
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 18 of 28 PageID# 18




                 Plaintiff’s Termination For “Refusal to Do Assigned Work”

       86.     An hour after arriving at his home, Mr. Wekenmann called Plaintiff to advise him

that he for terminated for “refusal to do your assigned job”. This was false. In fact, Defendant

Wekenmann had refused to allow Plaintiff to return to work.

       87.     Plaintiff’s April 22, 2019 appeal of his termination to TMS was rejected by

Defendants.

       88.     Defendant’s assertion that Plaintiff refused to work is false and a pretext for

unlawful retaliation. Plaintiff was terminated because he engaged in protected discussions to insist

on a safe work environment.

       89.     At the time of termination, Plaintiff had not been scheduled for follow-up blood

testing or a physical.

       90.     On information and belief, the action had it desired effect. Plaintiff’s co-workers

who were also concerned about their exposures were reluctant to complain about safety issues or

contract OSHA. They were not provided the air sampling test results.

       91.     Plaintiff later learned from co-workers that Defendants had still not repaired his

front-end loader cab, contrary to what Defendants reported to VOSHA in defense of Plaintiff’s

administrative complaint.

       92.     The temporal proximity between Plaintiff’s complaints of workplace safety issues

and the termination of his employment is irrefutable. Plaintiff’s termination immediately after

complaints and before Defendants undertook any repairs to his frontend loader raises the inference

that Plaintiff’s protected conduct resulted in his termination, in violation of Va. Code §§ 40.1-

51.2:1, 2:2.




                                                18
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 19 of 28 PageID# 19




       93.     Plaintiff’s protected conduct was a substantial, motivating reason for Plaintiff’s

discharge, in violation of the public policy underlying 16 VAC 25-60-110 and Virginia statutory

enactments adopting federal workplace safety standards.

               Circumvention of OSHA Oversight and Spoliation of Evidence

       94.     Plaintiff later learned from co-workers that Defendants destroyed the Plaintiff’s

frontend loader, presumably so as to prevent VOSHA examination. Other machines in the slag

operations also disappeared from the site.

       95.     On information and belief Defendants continued to deny information regarding

exposures to workers who remained at TMS.

                Defendants’ Discriminatory Basis for Plaintiff’s Termination

       96.     Defendant TMS maintains a progressive or “stepped” disciplinary policy by which

workplace discipline is supposed to be administered on a point system.

       97.     Certain offenses subject an employee to immediate termination.              However,

Defendants applied this in a selective and racially biased manner.

       98.     The purported basis for Plaintiff’s termination deviated from both the objective

application of Defendant’s stated personnel practices and in the asserted basis for discharge:

Plaintiff’s purported refusal to perform work.

       99.     While the asserted “refusal” basis for discharge is false, even if it had been true, it

was selectively applied – Caucasian employees who were accused of “refusal” to work were not

discharged.

       100.    Dennis Farrell, Caucasian male, was employed by TMS as a lancer for

approximately three years. In or about 2019, he actually refused to work but was not discharged.




                                                 19
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 20 of 28 PageID# 20




        101.    Jason Alexander, Caucasian male, was employed by TMS in the same capacity as

Plaintiff, a “Slag Plant Operator” operating a front-end loader. He actually refused to work in

Plaintiff’s frontend loader , but was not discharged.

        102.    Defendants’ differential disciplinary treatment between Plaintiff and his Caucasian

co-workers is evident.

        103.    But for Plaintiff’s race, he would not have been terminated for the reason articulated

by Defendants, as evidenced by Defendants’ failure to terminate Caucasian employees Farrell or

Alexander for the same asserted offense.

        104.    Defendants’ application of TMS disciplinary processes to terminate Plaintiff was

selective as compared to Caucasian employees who not disciplined for the same alleged conduct.

        105.    Plaintiff has suffered economic and non-economic damages proximately caused by

Defendants’ conduct.

                                          COUNT I
                               42 U.S.C. § 1981 (as amended)
                    Unlawful Racial Discrimination in the Right to Contract
                              (Against TMS and Wekenmann)


        106.    Plaintiff incorporates by reference and reallege the preceding paragraphs as though

set forth fully herein.

        107.    Defendants TMS and Wekenmann discriminated against Plaintiff in violation of

the rights afforded him by the Civil Rights Act of 1866, 42 U.S.C. § 1981.

        108.    TMS, by and through the actions of its agents and representatives which it ratified

and condoned, and Hlavaty and Wekenmann as its site management, intentionally discriminated

against Plaintiff in his right to freely make and perform contracts on the same basis as white




                                                 20
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 21 of 28 PageID# 21




persons, including all terms, conditions, benefits and privileges of such contracts, all as guaranteed

to Plaintiff pursuant to 42 U.S.C. § 1981, et seq., as amended by the Civil Rights Act of 1991.

       109.    TMS, Hlavaty and Wekenmann treated Plaintiff differently from Caucasian and

other, non-African American workers because of his race (African American) in violation of 42

U.S.C. § 1981, as amended by the Civil Rights Act of 1991.

       110.    But for the Plaintiff’s race, and the Defendants’ alleged conduct and interference

with his ability to contract on the same basis as white citizens, Plaintiff would have been able to

enjoy his contractual association with TMS, including the creation, performance, enjoyment, and

all benefits and privileges of his contractual relationships with TMS.

       111.    While the asserted basis for TMS’s, Hlavaty’s and Wekenmann’ s termination of

Plaintiff, “refusal to perform work,” was pretextual and not the true basis for termination,

Defendants selectively treated Plaintiff more harshly than identifiable Caucasian employees who

were not terminated for the same form of misconduct asserted against Plaintiff.

       112.    As applied to similarly situated Caucasian employees, the asserted reason for

Plaintiff’s termination was not a termination offense.

       113.    TMS senior +management was aware of, and ratified, these actions in violation of

42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991.

       114.    TMS’s, Hlavaty’s and Wekenmann’ s actions and conscious failures to act

subjected Plaintiff to discriminatory treatment in the terms, conditions and privileges of his

employment.

       115.    TMS, Hlavaty and Wekenmann selectively terminated Plaintiff’s employment,

interfering with his existing contractual work relationship in violation of 42 U.S.C. § 1981, as

amended by the Civil Rights Act of 1991.




                                                 21
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 22 of 28 PageID# 22




       116.    As a result of Defendants’ unlawful termination, Plaintiff was not permitted on the

TMS premises. Access is checked by guards at a Gerdau maintained security gate who, on

information and belief, maintain a list of persons not permitted onsite.

       117.    Gerdau regularly employed former TMS employees at its own Petersburg site

operations. On information and belief, Defendants communicated Plaintiff’s termination to onsite

management at Gerdau Ameristeel, further damaging Plaintiff’s right to freely to contract, in

violation of 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991.

       118.    As a consequence of TMS’s, Hlavaty’s and Wekenmann’s intentional

discrimination, Plaintiff has suffered, continues to suffer, and will in the future suffer emotional

distress, anxiety, stress, embarrassment, humiliation, pain, and suffering.

       119.    As a consequence of TMS’s, Hlavaty’s and Wekenmann’s intentional

discrimination, Plaintiff has lost wages and other financial incidents and benefits of his contract

with TMS and related entities and will continue to suffer such losses.

       120.    As a consequence of the acts and omissions of TMS, Hlavaty and Wekenmann,

Plaintiff has incurred and will continue to incur other consequential and incidental damages.

       121.    In the discriminatory actions alleged above, TMS, Hlavaty and Wekenmann have

acted with malice or reckless indifference to the Plaintiff’s rights, thereby entitling him to an award

of punitive damages.

       122.    To remedy the violation of the Plaintiff’s rights secured by 42 U.S.C. § 1981,

Plaintiff requests that the Court award him the relief prayed for below.




                                                  22
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 23 of 28 PageID# 23




                                      COUNT II
               Common Law Termination in Violation of Virginia Public Policy
                  Underlying Va. Code Title 40.1 (including § 40.1-51.2:1)
                        (Against TMS, Hlavaty and Wekenmann)

        123.    Plaintiff incorporates by reference and realleges the preceding paragraphs as though

set forth fully herein.

        124.    Virginia statutes, including Va. Code §§ 40.1, et seq. (“Protection of Employees”),

evince and are based upon the public policy in Virginia to prevent and remedy unsafe working

conditions.

        125.    The public policy underlying Va. Code §§ 40.1, et seq. forbids the termination of

at-will employees who are terminated for their opposition to unsafe working conditions including

Plaintiff’s assertion of health and safety rights and honoring duties provided by this Virginia law.

        126.    The termination of Plaintiff’s employment violates the public policy underlying Va.

Code §§ 40.1-51,2:1 which states:

        “No person shall discharge or in any way discriminate against an employee because the
        employee has filed a safety or health complaint or has testified or otherwise acted to
        exercise rights under the safety and health provisions of this title for themselves or others.”


        127.    Virginia common law provides for a claim for public policy-based wrongful

discharge. See Bowman v. State Bank of Keysville, et al, 229 Va. 534 (1985).           This claim has

expressly been held to include retaliatory discharge in violation of Virginia public policies

underlying statutory enactments to protect health, safety or welfare. See Miller v. SEVAMP, 234

Va. 463 (1987).

        128.    The Virginia common law retaliatory discharge remedy is in addition to any

corollary protections provided by statute addressing the same set of operative facts. See Lockhart

v. Commonwealth Educ. Sys. Corp., 247 Va. 98, 105 (1994).




                                                  23
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 24 of 28 PageID# 24




       129.    Plaintiff is clearly a member of the class of persons directly entitled to the

protections directly entitled to the protection enumerated by the health, safety and welfare policy

delineated in §40.1-51.2:1 of the Virginia Code. As an employee working in an industry regulated

as to employee exposures to hazardous airborne substances, Plaintiff had a statutory right to oppose

and take actions to prevent unsafe working conditions for himself and other coworkers.

       130.    Plaintiff exercised his statutory right when he opposed, and reported, Defendants’

attempts to violate and/or circumvent the Virginia OSHA standards.

       131.    Defendants’ termination of Plaintiff’s employment was a direct result of Plaintiff’s

actions opposing unsafe work conditions.

       132.    The rationale given by Defendants for the termination of Plaintiff’s employment

are pretextual and not the true reason for the termination.

       133.    Defendant TMS wrongfully terminated Plaintiff’s employment in violation of the

public policy underlying the cited Virginia statutory enactments. Defendants Hlavaty and

Wekenmann acted in violation of public policy and directed and/or participated in the decision to

terminate Plaintiff’s employment.

       134.    Defendants’ conduct alleged herein was undertaken with malice, ill will and spite

or, alternatively, undertaken with conscious and/or reckless disregard for the Plaintiff’s rights,

entitling Plaintiff to an award of punitive damages.

       135.    Plaintiff has been injured as a direct and proximate result of Defendants’ wrongful

discharge of his employment. These injuries include lost salary, lost employee benefits, lost raises,

diminished earning capacity, lost career and business opportunities, litigation expenses, including

attorneys’ fees, loss of reputation, humiliation, embarrassment, inconvenience, mental and




                                                 24
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 25 of 28 PageID# 25




emotional anguish and distress and other compensatory damages in an amount to be determined

by a jury and the Court.


                                           COUNT III
                                 Virginia Code §§40.1-51.2:1, 2:2
               Statutory Retaliation for Opposition to Health and Safety Concerns
                                          (Against TMS)


        136.     Plaintiff incorporates by reference and realleges the preceding paragraphs as though

set forth fully herein.

        137.     Plaintiff opposed unsafe working conditions, filed a safety or health complaint and

acted to exercise rights under the safety and health provisions of Code of Virginia, Title 40.1 for

himself and for others.

        138.     Plaintiff was discharged or otherwise discriminated against for his protected

conduct.

        139.     The rationale given by Defendant TMS for the termination of Plaintiff’s

employment are pretextual and not the true reason for the termination.

        140.     Defendant TMS’s termination of Plaintiff’s employment was a direct result of

Plaintiff’s actions opposing unsafe work conditions, filing a complaint, and/or acting to exercise

rights to protect the safety and health of himself or others.

        141.     Plaintiff has been injured as a direct and proximate result of Defendant TMS’s

wrongful discharge of his employment. Appropriate relief for these injuries include lost salary,

lost employee benefits, lost raises, diminished earning capacity, lost career and business

opportunities, litigation expenses, reinstatement, loss of reputation, humiliation, embarrassment,

inconvenience, mental and emotional anguish and distress and other compensatory damages in an

amount to be determined by a jury and the Court.



                                                  25
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 26 of 28 PageID# 26




       WHEREFORE, Plaintiff prays that judgment be entered in his favor and against

Defendant TMS, Inc. and requests, in addition, that this Court enter Orders, as follows:

Declaratory Relief

       (a) Declaring that the acts and practices complained of herein are in violation of Plaintiff’s

       statutory rights as secured by 42 U.S.C. § 1981 and the public policy of the Commonwealth

       set forth in Virginia Code §§40.1-51.2:1 and 2:2;

Equitable Relief

       (b) Requiring that Defendant TMS reinstate Plaintiff to his original positions, or a position

       of equal duties and responsibilities, with equal pay and benefits, or in the alternative, to

       award Plaintiff front pay in lieu of reinstatement, as authorized by 42 U.S.C. § 1981 and/or

       as “appropriate relief” pursuant to Va. Code §40.1-51.2:2(B);

       (c) Issuing a permanent injunction enjoining Defendant TMS from continuing or

       maintaining policies, practices or customs of denying, abridging, withholding or

       conditioning the making or enforcing of contractual rights on the basis of race, which rights

       are secured by 42 U.S.C. § 1981, as amended and/or Virginia Code §§40.1-51.2:1 and 2:2

       and as to Defendants Hlavaty and Wekenmann enjoining them from negative employment

       references republishing the false basis for discharge;

       (d) Awarding Plaintiff back pay, prejudgment interest, and other appropriate equitable

       relief for lost contractual benefits, including compensation and other employment benefits,

       and such other affirmative relief as may be appropriate, and for all other wages and other

       contractual entitlements lost or denied, against Defendant TMS, Inc. for violations of 42

       U.S.C. § 1981, as amended;




                                                26
  Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 27 of 28 PageID# 27




Damages Relief Pursuant to 42 U.S.C. §1981

      (e) Awarding Plaintiff compensatory damages under 42 U.S.C. §1981, as amended, against

      Defendants TMS, Hlavaty and Wekenmann, jointly and severally, in an amount to be

      determined by the jury at trial but not less than $350,000 per Defendant;

      (f) Awarding Plaintiff punitive damages under 42 U.S.C. §§ 1981, as amended, against

      Defendants TMS, Inc., Hlavaty and Wekenmann, jointly and severally, in amounts to be

      determined by the jury at trial, but not less than $350,000 per Defendant;

Damages Relief for Common Law Wrongful Discharge in Violation of Virginia Public Policy

      (g) Awarding Plaintiff compensatory damages available at common law against

      Defendants TMS, Hlavaty and Wekenmann, jointly and severally, in amounts to be

      determined by the jury at trial but not less than $350,000 per Defendant;

      (h) Awarding Plaintiff punitive damages under common law against Defendants TMS,

      Hlavaty and Wekenmann, jointly and severally, in amounts to be determined by the jury at

      trial, but not less than $350,000 per Defendant;

Damages Relief for Statutory Relief for Virginia Code §§40.1-51.2:1 and 40.1-51.2:2

      (i) Awarding Plaintiff an amount of appropriate relief, including actual damages against

      Defendant TMS for violation of Va. Code §§40.1-51.2:1 and 40.1-51.2:2, Count III, in an

      amount to be determined by the jury at trial but not less than $350,000;

Tax Offset, Attorneys Fees, Costs and Other Relief

      (k) Awarding Plaintiff a separate amount to offset the adverse tax effects of lump sum

      payments of damages, back pay and/or front pay;




                                              27
Case 3:21-cv-00260-DJN Document 1 Filed 04/19/21 Page 28 of 28 PageID# 28




    (l) Awarding Plaintiff attorneys’ fees and costs incurred in this action, together with expert

    witness fees and expenses, for Count I against Defendants TMS, Hlavaty and Wekenmann,

    jointly and severally; and

    (m) Ordering such other relief as this Court deems just and proper.

                              DEMAND FOR JURY TRIAL

    Plaintiff demands trial by jury of this action for all claims so triable.



                                                    Respectfully submitted,

                                                    MILTON WILLIAMS

                                                    Harris D. Butler, III /s/
                                                    By: Counsel

                                                    Harris D. Butler, III (VSB No. 26483)
                                                    Craig Curwood (VSB No. 43975)
                                                    Butler Curwood, PLC
                                                    140 Virginia Street, Suite 302
                                                    Richmond, Virginia 23219
                                                    Tel: (804) 648-4848
                                                    Fax: (804) 237-0413
                                                    Email: harris@butlercurwood.com
                                                           craig@butlercurwood.com

                                                    John M. Janson (VSB No. 91236)
                                                    John M. Janson, Attorney at Law, PLLC
                                                    830 West High Street
                                                    South Hill, Virginia 23970
                                                    Tel: (434) 953-8794
                                                    Fax: (434) 774-2786
                                                    Email: johnmjanson@email.com




                                              28
